Citation Nr: 0502629	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
oligospermia, approaching azoospermia, due to right 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2000, the Board found that 
the veteran's claim for service connection for sterility was 
well-grounded, and remanded it to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, for 
additional development.  Thereafter, an April 2001 rating 
decision granted service connection for oligospermia, 
approaching azoospermia, with a non-compensable evaluation.  
The rating decision also granted a special monthly 
compensation based on loss of a  creative organ.  A July 2001 
rating decision denying a compensable evaluation identified 
the disability as oligospermia, approaching azoospermia, due 
to right epididymitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) during an October 2004 videoconference hearing.  
He asserted that he had been told by health care providers 
that his recurrent prostatitis was due to his service-
connected oligospermia, approaching azoospermia, due to right 
epididymitis.  The Board notes that the veteran made this 
same contention earlier during the appeal period.  As this 
claim has not been adjudicated or developed for appellate 
review, the Board refers the claim of service connection for 
prostatits, on both direct incurrence and secondary bases, to 
the RO for appropriate action.


REMAND

A preliminary review of the record indicates that the 
veteran's claim for an initial compensable evaluation for 
oligospermia, approaching azoospermia, due to right 
epididymitis, requires additional development.  

It is apparent to the Board that VA has not provided the 
veteran adequate notice of the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
and its effect on his claim.  The Board recognizes that the 
RO sent the veteran VCAA notice in December 2003 that 
identified the claim on appeal, as well as a service 
connection claim.  However, the correspondence did not 
provide notice of the evidence the veteran must show to 
support his claim for a compensable initial evaluation for 
oligospermia, approaching azoospermia.  It only provided 
notice of the evidence the veteran must show to support the 
claim for service connection.  

The Board also finds that, during his videoconference 
hearing, the veteran raised the issue of service connection 
for atrophy of the left testicle, both on a direct incurrence 
basis and as secondary to his service-connected right 
oligospermia, approaching azoospermia, due to right 
epididymitis.  The Board finds that this issue is 
inextricably intertwined with the increased initial rating 
claim on appeal.  A VA opinion as to the causal relationship, 
if any, between the claimed atrophy of the left testicle and 
the veteran's service, or his service-connected right 
epididymitis, is necessary for the proper adjudication of 
both the service connection claim and the increased initial 
rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  

In addition, during his videoconference hearing the veteran 
asserted that he had developed atrophy of both testicles.  
This assertion is relevant to the veteran's increased initial 
evaluation claim because, if service connection is granted 
for a left testicle disorder, bilateral complete testicle 
atrophy would warrant a compensable evaluation under the 
applicable diagnostic code.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2004).  As the veteran has not been 
provided a VA examination since October 2000, the Board finds 
that another VA examination is necessary for the proper 
adjudication of both the intertwined claim for service 
connection for a left testicle disorder and the claim for a 
higher initial rating for his right testicle disorder.  
38 U.S.C.A. 5103A(D); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that this case must 
be REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to the claims of the impact of the 
notification requirements on those 
claims.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to those claims.

2.  The RO should arrange for an 
examination to determine the nature, 
extent and etiology of any left testicle 
disorder that may be present, to include 
atrophy, and the current status of the 
veteran's service-connected oligospermia, 
approaching azoospermia, due to right 
epididymitis.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner should consider 
any pertinent findings set forth in the 
veteran's service medical records 
(including acute gonococci urethritis in 
October 1966 and right epididymitis in 
December 1967) and post-service medical 
records.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
disability of the left testicle that may 
be present, to include atrophy, began 
during or is causally linked to any 
incident of or finding recorded during 
service (in his service medical records), 
and (2) whether it is at least as likely 
as not that any disability of the left 
testicle that may be present, to include 
atrophy, was caused or aggravated by the 
veteran's service-connected oligospermia, 
approaching azoospermia, due to right 
epididymitis.  The examiner is requested 
to provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for either of 
the veteran's claims.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Then, the RO should adjudicate the 
raised, intertwined claim of service 
connection for atrophy of the left 
testicle, on both a direct incurrence 
basis and as secondary to the veteran's 
service-connected oligospermia, 
approaching azoospermia, due to right 
epididymitis; and readjudicate the 
veteran's claim for the assignment of a 
higher (compensable) initial rating for 
oligospermia, approaching azoospermia, 
due to right epididymitis.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC, 
which should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


